DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
The amendment filed on 12/17/2021 has been entered.  Independent claims 1 and 11 have been amended, claims 4 and 14 remain canceled, and claim 21 has been added.


Reasons for Allowance
Independent claims 1 and 11, and its dependent claims are allowed, and newly added independent claim 21 is allowed, the claims have been renumbered 1-19.
The following is an examiner’s statement of reasons for allowance: for independent claim 1, the prior art fails to teach or fairly suggest a continuous microalgae culture module, containing sequentially an outdoor culture unit configured to contain microalgae producing macular pigment and a medium, where the outdoor culture unit comprises a plurality of first containers, each one of the first containers comprising a first upper pipe located at an upper portion of each one of the first containers.  Additionally, the prior art fails to teach or fairly suggest a second upper 
The closet prior art is of US 8241895 B2-Hu et al., (hereafter Hu), US 7997025 B1-Masse, US 20150004685 A1-Carl, US 20140242681 A1-Fiorentino, US 20110070632 A1-Katoch et al. (hereafter Katoch), Goldman (1982), Chen (2014), Anderson (2003), and US 20100218674 A1-Fujikawa et al. (hereafter Fujikawa).  Hu teaches the invention provides photo bioreactor modules, comprising two or more photobioreactors of the first aspect of the invention, wherein the containers of each photobioreactor are in fluid communication; individual photobioreactor containers can also be set in parallel and the fluid from individual photobioreactor containers can be harvested through outlet ports connected to a common harvesting/draining manifold system.  Masse teaches an invention relating to production of biofuels. More particularly, this disclosure relates to algae production and harvesting, which is suitable for the mass harvesting of algae bioproduct in sufficient 
The following is an examiner’s statement of reasons for allowance: for independent claim 11, the prior art fails to teach or fairly suggest a method of culturing microalgae containing macular pigment, comprising 
The closet prior art is of US 8241895 B2-Hu et al., (hereafter Hu), US 7997025 B1-Masse, US 20150004685 A1-Carl, US 20140242681 A1-Fiorentino, US 20110070632 A1-Katoch et al. (hereafter Katoch), Goldman (1982), Chen (2014), Anderson (2003), and US 20100218674 A1-Fujikawa et al. (hereafter Fujikawa).  Hu teaches the invention provides photo bioreactor modules, comprising two or more 
The following is an examiner’s statement of reasons for allowance: for independent claim 21, the prior art fails to teach or fairly suggest a continuous microalgae culture module, comprising sequentially: an outdoor culture unit configured to contain microalgae producing macular pigment and a medium, the outdoor culture unit comprising a plurality of first containers, wherein a medium containing microalgae is disposed in the outdoor culture unit, and the medium containing the microalgae is lighted and cultured at outdoors, such that the microalgae grow to a first density; a high-density culture unit connected to the outdoor culture unit, and the high-density culture unit comprising a first light source, wherein the first light source of the high-density culture unit is capable of emitting red light, wherein after culturing the medium containing the microalgae at outdoors, the medium containing the microalgae is transported to the high-density culture unit.  Additionally, the prior art fails to teach or fairly suggest the medium containing the microalgae in the high-density culture unit is continuously lighted and cultured by 8using the red light, such that the microalgae grow to a second density greater than the first density; a pigment inducing unit, comprising: a culture device comprising a first inlet 
The closet prior art is of US 8241895 B2-Hu et al., (hereafter Hu), US 7997025 B1-Masse, US 20150004685 A1-Carl, US 20140242681 A1-Fiorentino, US 20110070632 A1-Katoch et al. (hereafter Katoch), Goldman (1982), Chen (2014), Anderson (2003), and US 20100218674 A1-Fujikawa et al. (hereafter Fujikawa).  Hu teaches the invention .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pg. 13, paragraph 2 of Applicant's remarks; pages 14-15 of Applicant's remarks, and pages 3-6 of Applicant's 132 Declaration., filed 12/17/2021, with respect to claims 1, 11, and 21 have been fully considered and are persuasive.  The rejection of 09/20/2021 has been withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799